--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


FINAL
 
Settlement Agreement
 
PREAMBLE
 
This Settlement Agreement (the “Agreement”) is made as of September 29, 2006
(“Effective Date”), by and between Chembio Diagnostic Systems, Inc., a Delaware
corporation having its principal place of business at 3661 Horseblock road,
Medford, NY 11763 (“Chembio”), and StatSure Diagnostic Systems, Inc., (f/k/a
Saliva Diagnostic Systems) a Delaware corporation having its principal place of
business at One Clarks Hill, Framingham, MA 01702 (“SDS”) (Chembio and SDS are
each referred to herein as a “Party” and jointly as the “Parties”).
 
RECITALS
 
Chembio has brought an action against SDS (Civil Action No. 04-CV-1149) in the
United States District Court for the Eastern District of New York seeking a
declaration of invalidity of the SDS Patents, a declaration of unenforceability
of the SDS Patents and a declaration of non-infringement of the SDS Patents by
the HIV Barrel Product (the “Pending Litigation”). SDS has filed an Answer and
Counterclaim alleging that the HIV Barrel Product infringes the SDS Patent
Number 5,935,854 and has sought leave to amend its pleading to assert that
Chembio has breached the Manufacturing Agreement between SDS and Chembio dated
January __, 2001, (the “SDS/Chembio Manufacturing Agreement”), among other
things (the “Counterclaim”).
 
SDS and Chembio with to dismiss with prejudice the Pending Litigation and the
Counterclaim as set forth herein.
 
SDS, Chembio and Inverness Medical Innovations, Inc., a Delaware corporation,
(“Inverness”) have entered into a License, Marketing and Distribution Agreement
of even date herewith (the “3-Way Agreement”).
 
SDS and Chembio intend to provide for joint Exploitation of products in the
Barrel Field for the diagnosis or detection of HIV infection pursuant to the
3-Way Agreement and upon its expiration or termination through a separate
agreement between them (“Joint HIV Barrel Product Commercialization Agreement”).
 
NOW, THEREFORE, in consideration of the premises and the mutual promises,
covenants and conditions hereinafter set forth, the receipt and adequacy of
which are hereby acknowledged, Chembio and SDS hereby agree as follows:
 
1. Definitions.
 
For purposes of this Agreement, in addition to the terms that are defined on
first use herein, capitalized terms herein shall have the meanings defined in
the 3-Way Agreement unless otherwise defined herein except that the 3-Way
Agreement shall be a Related Document for purposes of this Agreement; provided,
however, that no amendment of any definition in the 3-Way Agreement will amend
any definition in this Agreement unless the Parties expressly agree in writing.
 
2. Settlement of Pending Litigation
 
2.1. Dismissal of Pending Litigation. Chembio and SDS will execute and file,
within five business days of the effective date of this Agreement, a stipulation
of dismissal in the form of Exhibit A hereto, dismissing the Pending Litigation.
Nothing in this Agreement or in any of the Related Documents shall preclude any
party from asserting res judicata, collateral estoppel, or law of the case with
respect to any ruling(s) previously made in the Pending Litigation. Nothing
herein shall grant any rights under any SDS Patents to Chembio for any products
other than HIV Barrel Products.
 
2.2. SDS Agreement Not to Sue. SDS agrees not to bring (and shall cause its
Affiliates not to bring) an infringement action under the SDS Patents against
Chembio with respect to any product in the Barrel Field for the diagnosis or
detection of HIV infection that is being jointly marketed and sold by SDS and
Chembio under the 3-Way Agreement or the Joint HIV Barrel Product
Commercialization Agreement.
 
2.3. Chembio Agreement Not to Sue. Chembio agrees not to bring (and shall cause
its Affiliates not to bring) an action against SDS alleging that any product in
the Barrel Field for the diagnosis or detection of HIV infection that is being
jointly marketed and sold by SDS and Chembio under the 3-Way Agreement or the
Joint HIV Barrel Product Commercialization Agreement does not infringe any of
the SDS Patents.
 
2.4. Limitations on Agreement Not to Sue. The obligations of SDS and Chembio
under Section 2.2 and 2.3, or any other provisions in this Agreement, shall not
extend to any product that is not an HIV Barrel Product, including any product
in the Barrel Field for the detection or diagnosis of any target other than HIV.
 
3. Agreements and Obligations of the Parties.
 
3.1. Patent Validity. Chembio, having investigated and analyzed the SDS Patents
during the course of the Pending Litigation, hereby acknowledges that each of
the SDS Patents is valid and enforceable.
 
3.2. No Validity Challenge. 
 
(a) Chembio agrees not to (and to cause its Affiliates not to) Challenge Patent
Rights in the SDS Patents, or to assist any Third Party in doing so.
 
(b) SDS agrees not to (and to cause its Affiliates not to) Challenge any Patent
Rights included in the Chembio IP or to assist any party in doing so, unless
such Patent Rights are enforced or threatened to be enforced against SDS or an
SDS customer or partner for infringement resulting from an SDS product or
service other than a product in the Barrel Field that diagnoses or detects HIV
or HIV infection which SDS product or service is sold in violation of this
Agreement or the 3-Way Agreement. SDS further agrees not to challenge Chembio’s
right to continued use for manufacture of the HIV Barrel Product of the
Confidential Information or Technology utilized by Chembio in the manufacture of
the HIV Barrel Product.
 
3.3. SDS/Chembio Manufacturing Agreement. Effective upon execution of this
Agreement, neither Party shall have any rights or obligations under the
SDS/Chembio Manufacturing Agreement. Each Party hereby irrevocably releases the
other Party with respect to any prior breach of the SDS/Chembio Manufacturing
Agreement.
 
4. Press Release.
 
The parties agree that each will issue, in its customary fashion, a press
release in mutually agreed form.
 
5. Representations and Warranties.
 
5.1. Corporate Power. Each Party represents to the other Party that it has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof. Each Party represents to the other that this Agreement
constitutes a valid and binding agreement, enforceable against it in accordance
with its terms.
 
5.2. No Default or Violation. Each Party represents and warrants to the other
Party that the execution, delivery and performance of this Agreement does not
(i) violate or require any registration, qualification, consent, approval, or
filing under, (1) any law, statute, ordinance, rule or regulation, or (2) any
judgment, injunction, order, writ or decree of any court, arbitrator, or
governmental entity by which such Party or any of its assets or properties may
be bound or (ii) except in the case of the Existing SDS Agreements and the
Existing Chembio Agreements, conflict with, require any consent, approval, or
filing under, result in the breach or termination of any provision of,
constitute a default under, result in the acceleration of the performance of any
obligations under, result in the vesting or enhancement of any other Person’s
rights under, or result in the creation of any lien upon any of such Party’s
properties, assets, or businesses pursuant to (x) its organizing documents or
By-Laws or (y) any material indenture, mortgage, deed of trust, license, permit,
approval, consent, franchise, lease, contract, or other instrument or agreement
to which such Party is a party or by which such Party or any of such Party’s
properties or assets is bound.
 
5.3. Exclusion of Other Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY REPRESENTATIONS OR
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT. NEITHER PARTY WARRANTS THAT THE OTHER PARTY WILL RECEIVE ANY
PARTICULAR AMOUNT, OR ANY, REVENUES OR PROFITS AS A RESULT OF ENTERING INTO THE
BUSINESS ARRANGEMENTS DESCRIBED IN THIS AGREEMENT.
 
6. General.
 
6.1. Term. Unless otherwise terminated by agreement of the Parties, this
Agreement shall continue in effect perpetually.
 
6.2. Waivers and Amendments.
 
(a) This Agreement may be amended, modified or supplemented only by a written
instrument executed by the Parties hereto.
 
(b) No waiver of any provision of this Agreement, or consent to any departure
from the terms hereof, shall be effective unless the same shall be in writing
and signed by the Party waiving or consenting thereto. No failure on the part of
either Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or remedy by such Party preclude any other or further
exercise thereof or the exercise of any other right or remedy. The waiver by
either Party hereto of a breach of any provision of this Agreement shall not
operate as a waiver of any subsequent breach. All rights and remedies hereunder
are cumulative and are in addition to and not exclusive of any other rights and
remedies provided by law.
 
6.3. Entire Agreement. This Agreement and the Related Documents, including all
schedules or attachments, taken together, constitute the entire agreement
between the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, whether written or oral,
between the Parties in connection with such subject matter.
 
6.4. Relationship of the Parties. This Agreement shall not constitute either
Party the agent or legal representative of the other Party for any purpose
whatsoever, and neither Party shall hold itself out as an agent of the other
Party. This Agreement creates no relationship of joint venturers, partners,
associates, employment or principal and agent between the Parties, and each of
the Parties is acting as an independent contractor. Neither Party is granted
herein any right or authority to, and shall not attempt to, assume or create any
obligation or responsibility for or on behalf of the other Party. Neither Party
shall have any authority to bind the other Party to any contract.
 
6.5. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (with
confirmation) or mailed by registered or certified mail (return receipt
requested) or delivered by recognized courier service providing evidence of
delivery to the Parties at the following addresses:
 
(a) if to Chembio, to:
 
Chembio Diagnostic Systems, Inc.
3661 Horseblock Road
Medford, New York 11763
Attention: Lawrence A. Siebert, President
Telecopier No.: (631) 924-6033


with a copy to:
 
Ruskin Moscou Faltischek, P.C.
1425 Reckson Plaza
15th Floor, East Tower
Uniondale, New York 11556
Attention: Michael L. Faltischek, Esq,
Telecopier No.: (516) 663-6640
 
(b) if to SDS, to:
 
StatSure Diagnostic Systems, Inc.
One Clark’s Hill
Framingham, MA 01702
Attention: Chief Executive Officer
Telecopier No.:
 
with a copy to:
 
Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attention: Jeffrey M. Wiesen, Esq.
Telecopier No.: 617-542-2241


or at such other address for a Party as shall be specified by like notice.
 
6.6. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of New York,
without giving effect to its conflicts of laws rules. 
 
6.7. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that both Parties need not
sign the same counterpart. Facsimile execution and delivery of this Agreement by
either of the Parties shall be legal, valid and binding execution and delivery
of such document for all purposes.
 
6.8. Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
6.9. Dispute Resolution. In the event of any dispute or disagreement between the
Parties as to the interpretation of any provision of this Agreement or the
performance of any obligations hereunder, the matter, upon written request of
either Party, shall be referred to [mediation and] arbitration in accordance
with the procedures set forth in Schedule F to this Agreement.
 
6.10. Injunctive Relief. Each Party acknowledges that any breach or threatened
breach of any of the terms and/or conditions set forth in this Agreement will
result in substantial, continuing and irreparable injury to the other Party.
Therefore, each Party hereby agrees that, in addition to any other remedy that
may be available to the other Party, the other Party shall be entitled to
injunctive or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of this Agreement.
 
6.11. Assignment. This Agreement is personal to each of the Parties, and neither
Party shall assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the other Party, which consent
may be withheld for any reason, provided, however, that without the consent of
the other Party, each Party may (i) assign its rights under this Agreement and
delegate its obligations hereunder, in whole or in part, to any Person that
shall acquire the business of such Party to which this Agreement relates, or to
any Affiliate of such Party, if the assignee shall assume such Party’s
obligations hereunder in writing, and (ii) assign this Agreement in connection
with a sale or transfer of substantially all of the assets of, or a majority
interest in the voting shares of, such Party or its corporate parent to, or the
merger or consolidation of such Party or its corporate parent with or into, any
other Person.
 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement under seal as of the date first
written above.
 
Chembio Diagnostic Systems, Inc.
 
By: 
 
Title: 
 
StatSure Diagnostic Systems, Inc.
 
By: 
 
Title: 
 


--------------------------------------------------------------------------------



Exhibit A
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


 
---------------------------------------------------------------x
 
:
 
CHEMBIO DIAGNOSTIC SYSTEMS INC.  :
 
:
 
Plaintiff,  :
 
v.     : Civil Action No. 04-CV-1149-JS-ETB
 
SALIVA DIAGNOSTIC SYSTEMS INC.  : 
 
:
 
Defendant.  :
 
:
 
---------------------------------------------------------------x
 


 
STIPULATION OF DISMISSAL
 


 
It is hereby stipulated, by and between the parties through their respective
counsel, that that above litigation, and all claims and counterclaims asserted
therein, is hereby dismissed. Such dismissal shall be with prejudice with
respect to the claims of the Plaintiff and without prejudice with respect to the
counterclaims of the Defendant, all pursuant to and subject to the terms and
conditions of a Settlement Agreement dated September 29, 2006.
 
Each party shall bear its own costs and fees arising out of or related to this
action.
 
[signatures to be inserted]
 


TRA 2203497v.3
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------